DETAILED ACTION
Drawings
The new “Figure” submitted on March 25, 2021 is APPROVED. 

    PNG
    media_image1.png
    560
    836
    media_image1.png
    Greyscale

Original “Fig. 1”:

    PNG
    media_image2.png
    550
    869
    media_image2.png
    Greyscale

Continuity Data Map

    PNG
    media_image3.png
    636
    560
    media_image3.png
    Greyscale

Pending Claim Tree

    PNG
    media_image4.png
    189
    555
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Responsive to the 112 rejections set forth in the Office Action of January 7, 2021, Applicant deleted all reference to any type (i.e., both “demulsification” and “nucleus-increasing treating device” “3” encircled below. From the Figure, it is clear that the encircled “nucleus-increasing treating device” “3” is central to the system depicted in the Figure. The “nucleus-increasing treating device” “3” receives flows from the squeezing filter press 4 and the three-phase separator 5, and directs a stream to pretreatment device 1. Absent the positive recitation this central structure and its corresponding functions in the claims, it is unclear how the objectives of the invention are accomplished.

    PNG
    media_image5.png
    560
    836
    media_image5.png
    Greyscale

	Applicant is reminded that reintroduction of “nucleus-increasing treating device” into the claims, absent clarification, may cause the original rejections, (e.g., “In claim 1, it is unclear what is intended by a “nucleus-increasing treating device.” ) to be reinstated.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims 1-4.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation, “the solid-liquid separator is configured to convey a solid residue obtained after the first-stage separation to the squeezing filter press” is not seen to enjoy clear, positive, antecedent basis in the originally filed disclosure.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
Response to Arguments
Applicant's arguments filed July 30, 2021 and March 25, 2021 have been fully considered but they are not persuasive. The Examiner does not agree that a “nucleus-increasing treating device” is known to those skilled in the art Moreover, deletion of the this phrase is not seen to satisfactorily resolve the issue, with deletion creating its own set of problems.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776
571-272-1164 Direct
Robert.Popovics@USPTO.gov